Citation Nr: 1221755	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  06-10 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychological disorder, to include depression and anxiety.  

2.  Entitlement to service connection for a sinus disability.

3.  Entitlement to service connection for hemorrhoids.


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1968 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) located in Los Angeles, California.  

In his substantive appeal, the Veteran requested a hearing.  He was originally scheduled for a November 2011 hearing, but requested that it be postponed for six months.  In March 2012, the Board remanded the appeal for a hearing scheduled sometime after May 21, 2012.  On April 12th 2012, the RO notified the Veteran that he was scheduled for a videoconference hearing on May 21, 2012 and of his options in rescheduling the hearing.  He did not appear for the scheduled hearing.  The RO's April 2012 notification letter and scheduling of the May 21, 2012 videoconference hearing reflects development in substantial compliance with the March 2012 Board remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

In a statement dated and received at the Board on June 7, 2012, the Veteran requested that the hearing be rescheduled.  He asserted that the notice of the hearing was sent to an incorrect address, and that he did not receive the notice until May 15, 2012.  This does not explain; however, why he could not have appeared for the May 21, 2012 hearing.  In the June 7, 2012, statement the Veteran reported that he was close to having his case prepared and was still waiting for information from "some other doctors."  The need to gather additional evidence could constitute good cause for postponement.  The Veteran did not explain; however, why the request for postponement could not have been made prior to the hearing date.  A request for postponement after the hearing date requires such an explanation.  38 C.F.R. § 20.704(d) (2012).  In sum, the Veteran has not shown good cause for failing to appear at the most recently scheduled hearing or for not requesting a postponement prior to the hearing date.  The motion to reschedule is; therefore, denied.

A review of the Virtual VA paperless claims processing system does not show any pertinent records that are not currently associated with the claims folder.  

In March 2012, the Board referred the issues of service connection for a left leg and right ankle disabilities as they were raised in the initial April 2004 claim.  The Agency of Original Jurisdiction (AOJ) has not adjudicated these issues.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

It appears that there are outstanding private medical records pertinent to the appeal.  In his March 2006 substantive appeal, the Veteran reported that he had psychiatric treatment at Saint Vincent Medical Center.  He also reported being under medical care for hemorrhoids.  Dr. T.H. submitted letters indicating that he was located at Saint Vincent Medical Center and that he treated the Veteran for many years.  See Dr. T.H.'s statements, dated in March 2006 and November 2011.  Dr. T.H.'s medical records are not currently associated with the claims folder.  

VA has adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the Veteran of the records and provide a release to obtain the records.  If the Veteran does not provide the release, VA has undertaken to request that the Veteran obtain the records.  38 C.F.R. § 3.159(e)(2) (2011).  

The Veteran has not been afforded a VA examination for his claimed psychiatric disability.  Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between a current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); Id. at 83.

Service treatment records indicate that the Veteran had psychiatric difficulties that resulted in an assessment of a passive aggressive personality disorder.  See Service treatment records, dated in April 1969 and June 1970.  In his April 2004 claim, he reported having nervousness and anxiety related to incidents in service.  He is currently assessed as having depression.  See March 2011 VA treatment record.  The Board finds a VA psychological examination is necessary to assess the nature and extent of the Veteran's current psychological symptoms.  McLendon.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify all medical treatment records for his claimed psychiatric, sinus, and hemorrhoid disabilities and furnish appropriate authorization for the release of private medical records.  

Request that the Veteran complete an authorization for the release of all medical records from Dr. T.H. 

If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA. 

Take the necessary steps to obtain all records of reported VA treatment since April 2011. 

Efforts to obtain VA records must continue until they are obtained, or it is reasonably certain that they do not exist or that further efforts would be futile.

If any requested records cannot be obtained, inform the Veteran of this fact, of the efforts made to obtain the records and of any additional efforts that will be made with regard to his appeals.

2.  After associating all newly generated records with the claims folder, schedule the Veteran for a psychological examination with an appropriately qualified mental healthcare provider. 

The claims folder, including this remand, must be sent to the examiner for review and access to the Veteran's Virtual VA efolder must be provided; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner must thoroughly review the record and interview the Veteran regarding his current psychological symptoms.  He or she is directed to review all psychological examination reports.  

After careful review of all evidence and clinical examination, the examiner is asked to identify all Axis I diagnoses in accordance with the Diagnostic and Statistical Manual of Mental Disorders, 4th ed., American Psychiatric Association (DMS-IV) criteria. 

The examiner is asked to determine whether the Veteran currently meets the DSM-IV criteria for an Axis II diagnosis and describe the nature and extent of this disorder in relation to the Veteran's psychiatric symptoms.  

For each DSM-IV Axis I diagnosis given, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) etiologically related to active service. 

The examiner must provide a detailed rationale for each opinion that reflects consideration of the Veteran's extensive psychiatric history.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The absence of treatment for psychiatric symptoms in the Veteran's service treatment records cannot, standing alone, be a sufficient rationale for providing a negative opinion. 

3.  After carefully reviewing any newly generated medical records and additional lay statements, consider whether VA examinations are needed for the claimed sinus and hemorrhoid disorders.  

4.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. 
Thereafter, the case should be returned to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

